FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	This action is in response to papers filed 10 May 2022 in which the specification, the drawings, and claims 115, 120, 128, and 132 were amended, claim 126 was canceled, and new claims 136-138 were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 115-125 and 127-138 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.
Interview Summary
4.	The interview summary is acknowledged and the interview record is complete.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 137-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 137 is indefinite in the recitation “between about.”  The word “between” typically indicates a minimum and a maximum point; however, the phrase “at least” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum and minimum values are encompassed by the claim.  See MPEP 2173.05(b) III.  
	B.	Claim 138 is indefinite in the recitation “gold, silver, or chromium” and “gold silver and chromium,” as none of these metals are “inert.”  It is suggested that the claim be amended to indicate that the metals are inert to the none or more target compounds, (i.e., as recited in claim 132)  
7.	It is noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited art solely for the purpose of clarity, the rejections of the claims are maintained over previously cited art of record. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 115-125, 127-128, 130, 132, and 136-137 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005).
Regarding claim 115, Indermuhle et al teach a method comprising providing a microarray comprising a base material having a plurality of surface structures, in the form of the pillars 20(a) and 20(b) formed from and protruding from the surface of a base material (Figure 2(a) and paragraph 0062; see also Figure 6(h)), wherein the array of pillars and the base material are the same material (paragraph 0066).  The pillars comprise functionalized areas 24(a) and 24(b), which are sample surfaces (paragraph 0062).  Indermuhle et al also teach the surface structure comprise sensory agents capable of attachment to a target compound of interest in a sample, in the form of affinity structures comprising probes (paragraphs 0072 and 0077 and Figure 3).  Indermuhle et al further teach that, in order to retain the sample on the sample (i.e., top) surfaces 24(a) and 24(b), the sides surfaces 18(a) and 18(b) of the surface structures (i.e., structure surfaces) are rendered inert via coating with material resistant to analyte binding (paragraph 0066).
This rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594, because Indermuhle et al teach the non-sample surface (i.e., area 23, between the structures) is also resistant to analyte binding, that non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066).  Thus, the inert material (i.e., analyte resistant material) in the non-binding surfaces (i.e., the side structures 18(a)-(b), which are between the top surface of the base and the defined functionalized areas 24(a)-(b) and the base 26 of Figures 2(b)) is believed to be a coating.  The burden is on Applicant to show that the claimed coating is either different or non-obvious over that of Indermuhle et al. 
Alternatively, because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066), it would have been obvious to use the coating on the non-binding surfaces to render them inert.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Indermuhle et al further teach a sample is passed over the microarray and the target; namely, an adaptor having holes is positioned so that the pillars enter the holes, thereby forming a flow chamber having the pillars and the surface of the base contacting the fluid (see Figures 28-29), and wherein fluid contacts the surface of the microarray (including the pillars), and the presence of target molecules (i.e., analytes) in the sample are detected (paragraph 0133-0134).
It is also noted that paragraph 0066 of Indermuhle et al explicitly states that the sample flows into the depression 27 between adjacent structures (i.e., pillars; Figures 2(a)-(b), and that the surfaces are inert via resistance to analyte binding (i.e., rather than being hydrophobic; paragraph 0066). 	
It is reiterated that In re Best and In re Fitzgerald discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
In the instant case, another embodiment of Indermuhle et al, in the form of Figure 29, shows that the array surface, including the top an side surfaces of the pillars as well as the base of the array substrate are contacted by fluid when the array is inserted in the adaptor.  Thus, at least part of the sample is passed over the surface of the microarray to contact the sensory agents on the plurality of surface structures.
Alternatively, is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Indermuhle et al that the sample primarily contacts the top regions of the pillars encompasses the alternate embodiment wherein the sample contacts the sides and base surface, in particular in view of Figure 29, which shows the base of the microarray open to the flow chamber created by the adaptor.	
While Indermuhle et al teach the protruding surface structures (i.e., pillars) have any suitable geometry (paragraph 0063), including structures that diminish along an axis orthogonal to the place of the top surface of the base, in the form of the pyramidal structures found in Figure 6(h), Indermuhle et al do not explicitly teach shapes of the embodiments of Figures 2 and 7-10 of the instant specification.
However, Kretschmer teaches methods utilizing an array wherein protruding surface structures, in the form of receiving regions 17, are formed with the claimed shape (compare Figure 1 of Kretschmer with Figures 2 and 7-10 of the instant specification).  Kretschmer also teaches the convexly curved receiving regions are particularly well suited from immobilizing interaction partners such as oligonucleotides (paragraph 0008).  Thus, Kretschmer teaches the known techniques discussed above.	
In addition, it is noted that the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  See MPEP 2144.04 [R-6] IV B;.
Thus, the claimed shapes are an obvious variant of the structures found in the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Indermuhle et al with the teachings of Kretschmer to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of surface structures that are particularly well suited from immobilizing interaction partners such as oligonucleotides as explicitly taught by Kretschmer (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kretschmer could have been applied to the method taught by Indermuhle et al with predictable results because the known techniques of Kretschmer  predictably result in reliable structures for immobilizing molecules.
Regarding claims 116-117, the method of claim 115 is discussed above.  Indermuhle et al teach the detected signal is fluorescence (paragraph 0056).  Kretschmer teaches potentiometric detection (paragraph 0014).
In addition, with respect to claim 117, it is noted that the claim does not actually require reading of the signal or response.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2106 [R-5] II c and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 117, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 118, the method of claim 115 is discussed above.  Indermuhle et al teach quantitative detection of fluorescence (paragraph 0056). Kretschmer teaches potentiometric detection (paragraph 0014), which is an electrical measurement.
Regarding claim 119, the method of claim 115 is discussed above.  Indermuhle et al teach a signal entity, in the form of a fluorescent tag, is attached the one or more target compounds (i.e., analytes; paragraph 0056). 
	Regarding claim 120, the method of claim 119 is discussed above.  Indermuhle et al teach the signal entity (i.e., fluorescent tag) is attached to the target compound prior to addition of the sample to the array (i.e., prior to step b); paragraph 0106).
Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of labeling the one or more target compounds is an obvious variant over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 121, the method of claim 119 is discussed above.  
This rejection is based on judicial precedent following In re Fitzgerald, 205 USPQ 594, because Indermuhle et al teach the signal entity is a fluorescent tag (paragraph 0053), which is either chemical entity or a physical entity.  The burden is on Applicant to show that the chemical or physical entity is either different or non-obvious over that of Indermuhle et al. 
Regarding claim 122, the method of claim 115 is discussed above.  Indermuhle et al teach the one or more target compounds is a nucleic acid molecule (e.g., DNA; paragraph 0051).  Kretschmer also teaches DNA targets (paragraph 0028).
Regarding claim 123, the method of claim 115 is discussed above.  Indermuhle et al teach the sample is a fluid sample, in the form of a biological fluid (paragraph 0051). Kretschmer also teaches fluid samples (Abstract).
Regarding claim 124, the method of claim 115 is discussed above.  Indermuhle et al teach the one or more sensory agents (i.e., affinity structures) include biological recognition groups; e.g., antibodies (paragraph 0077 and Figure 3).  Kretschmer also teaches binding agents, in the form of oligonucleotides (paragraph 0006).
Regarding claim 125, the method of claim 115 is discussed above.  Indermuhle et al teach the sensory agent/target compound (i.e., capture agent/analyte) combination is antibody/antigen (paragraph 0044). Kretschmer also teaches DNA targets with oligonucleotides (paragraph 0028); i.e., nucleic acid/nucleic acid.
Regarding claim 127, the method of claim 115 is discussed above.  Kretschmer teaches protruding surface structures, in the form of receiving regions 17, which are formed with the claimed shape (compare Figure 1 of Kretschmer with Figures 2 and 7-10 of the instant specification).  
In addition, it is reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed shapes are an obvious variant of the structures found in the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 128, the method of claim 115 is discussed above.  Indermuhle et al also teach the structures are substantially identical and uniformly separated from each other; namely, the rows of pillars are even and have a set center-to-center distance (paragraph 0080 and Figure 5).  
It is noted that the courts have stated each of the following:
A.	That “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
B.	That the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
C.	That the courts have found that changes in shape are obvious; and 
D.	That the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.
Therefore, the claimed ranges, spacing, sizes, and/or arrangement of surface structures merely represents an obvious variant and/or routine optimization of the placement and sizes of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 130, the method of claim 115 is discussed above.  Indermuhle et al teach the microarray (i.e., the base material and pillars) are silicon or polymeric materials (paragraph 0061).
Regarding claim 132, the method of claim 115 is discussed above.  Indermuhle et al teach the inert material is a polymer, in the form of polyethylene glycol (paragraph 0066).
	Regarding claim 136, the method of claim 119 is discussed above.  
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of labeling the one or more target compounds is an obvious variant over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 137, the method of claim 119 is discussed above.  Indermuhle et al teach the functionalized areas are about 5 to 15 microns in diameter; namely, the width of the pillars are less than 100 microns (paragraph 0063), and a separation of less than 500 microns (paragraph 0080), which is in the claimed range.
It is reiterated that the courts have stated that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists
Therefore, the claimed ranges, spacing, and/or sizes of surface structures merely represents an obvious variant and/or routine optimization of the placement and sizes of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
11.	Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Cronin et al (U.S. Patent No. 6,045,996, issued 4 April 2000).
Regarding claim 129, the method of claim 115 is discussed above in Section 10.
While Indermuhle et al teach 100,000 areas per square cm (paragraph 0080), neither Indermuhle et al nor Kretschmer teach the claimed densities
Alternatively, Cronin et al teach methods utilizing a biochip, in the form of a high density array (Abstract) to produce functionalized areas (i.e., features) having a density of 10 million features per cm2 (column 3, lines 5-25), which has the added advantage of generating large a large amount of data in hybridization assays (column 2, lines 1-10).  Thus, Cronin et al teach the known technique of producing the clamed density.
It is reiterated that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.  Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the density of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the functionalized areas of the biochip taught by Indermuhle et al in view of Kretschmer to have the density of Cronin et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of having the ability to provide large amounts of data from hybridization assays as explicitly taught by Cronin et al (column 2, lines 1-10).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the density of Cronin et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known technique of Cronin et al predictably results in spot densities useful for hybridization assays.


12.	Claim 131 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Gourlay (U.S. Patent Application Publication No. US 2008/0296792 A1, published 4 December 2008).
Regarding claim 131, the method of claim 115 is discussed above in Section 10.
Neither Indermuhle et al nor Kretschmer teach the patterned layer on the transparent base material.
However, Gourlay teaches methods utilizing a device having a transparent substrate having a patterned layer on the bottom surface, which scatter (i.e., disperses) the light, and which has the added advantage of helping increase the definition of the device (i.e., display) during operation (paragraph 0071).  Thus, Gourlay teaches the known technique of using a patterned bottom layer.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Indermuhle et al in view of Kretschmer with the teachings of Gourlay to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of increasing the definition of the device as explicitly taught by Gourlay (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known technique of Gourlay could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known technique of Gourlay predictably results in a device with increased definition when illuminated.
13.	Claim 133 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Corn et al (U.S. Patent Application Publication No. US 2003/0044835 A1, published 6 March 2003).  
Regarding claim 133, the method of claim 115 is discussed above in Section 10.
While Indermuhle et al teach the use of thiols and glycols as inert materials (paragraph 0066), neither Indermuhle et al nor Kretschmer teach the functionally equivalent inert material having a thiol underneath.
However, Corn et al teach method utilizing a biochip wherein blocked areas comprises a functionally equivalent alkane-thiol coating having an inert coating of PEG attached thereto (paragraph 0053 and Figure 1), which has the added advantage of rendering the surface protein resistant (paragraph 0011).  Thus, Corn et al teach the known technique of using a functionally equivalent thiol layer under the inert material.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the inert areas of the biochip taught by Indermuhle et al in view of Kretschmer with the functionally equivalent thiol layer and inert layer of Corn et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of rendering the surface protein resistant as explicitly taught by Corn et al (paragraph 0011).   In addition, it would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent inert areas of Corn et al could have been applied to the method of Indermuhle et al with predictable results because the known technique of Corn et al predictably results in a functionally equivalent inert coating.
14.	Claims 125, 128, 132, and 137 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Hah et al (U.S. Patent Application Publication No. US 2008/0119372 A1, published 22 May 2008).
It is noted that while claims 125, 128, 132, and 137 are rejected as discussed above, the claims are also obvious as discussed below.
	Regarding claims 125, 128, 132, and 137, the method of claim 115 is discussed above in Section 10.
Indermuhle et al teach the functionalized areas are at a separation of less than 500 microns (paragraph 0080), which is in the claimed range (i.e., claim 137).
Hah et al teach a microarray (Figure 3) comprising a base material having a plurality of surface structures protruding from the base material (Figures 1 and 3). Hah et al teach the inert material is a polymer, in the form of a polysilicone (i.e., claim 132; paragraph 0078).  Hah et al also teach the functionalized areas are about 1 micron in size (i.e., claims 128 and 137; paragraph 0089).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or and obvious variant of the ranges taught by the prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Hah et al teach the sensory agent (i.e., oligomer probe 165) is a binding agent in the form of a protein (paragraphs 0031-0032), which can bind to other proteins (i.e., claim 125).
Hah et al also teach the microarray has the added advantage of allowing capping of unreacted functional groups (paragraph 0040).  Thus, Hah et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the microarray taught by Indermuhle et al in view of Kretschmer with the teachings of Hah et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing capping of unreacted groups as explicitly taught by Hah et al (paragraph 0040).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hah et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known techniques of Hah predictably results in useful techniques for immobilizing molecules and blocking surfaces.
15.	Claim 134 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of in view of Cronin et al (U.S. Patent No. US 6,309,823 B1, issued 30 October 2001).  
Regarding claim 134, the method of claim 115 is discussed above in Section 10.
While Indermuhle et al teach quantitative analysis and that the type and number of analytes are bound (paragraph 0056), neither Indermuhle et al nor Kretschmer explicitly teach detection of the proportion of a target.
However, Cronin et al teach methods of detection and quantifying proportions of target sequences, which has the added advantage of allowing diagnosis of patients who are heterozygous with respect to a gene (column 15, lines 30-40).  Thus, Cronin et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al in view of Kretschmer with the teachings of Cronin et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing diagnosis of patients who are heterozygous with respect to a gene as explicitly taught by Cronin et al column 15, lines 30-40).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Cronin et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known techniques of Cronin et al predictably result reliable detection of targets.
16.	Claims 135 and 137 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Yamamichi et al (U.S. Patent Application Publication No. US 2008/0223794 A1, published 18 September 2001).  
It is noted that while claim 137 is rejected as discussed above, the claim is also obvious as discussed below.
Regarding claims 135 and 137, the method of claim 115 is discussed above in Section 10.
While Indermuhle et al teach spacing of less than 500 microns (paragraph 0080), Indermuhle et al do not explicitly teach the claimed range.
However, Yamamichi et al teach methods of detection utilizing capturing elements fixed on pillars (paragraph 0099), wherein the pillars have a diameter of 100 nm to 1 mm and spacing of 100 nm to 1 mm, each which encompass the claimed ranges, as well as the added advantage of allowing low flow resistance (paragraph 0054).  Thus, Yamamichi et al teach the known techniques discussed above.
It is reiterated that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.  Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the density of the prior art.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al in view of Kretschmer with the teachings of Yamamichi et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing low flow resistance as explicitly taught by Yamamichi et al (paragraph 0054).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Yamamichi et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known techniques of Yamamichi et al predictably result reliable pillar spacing.
17.	Claims 136 and 138 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claims 119 and 115 above, and further in view of Natan et al (U.S. Patent Application Publication No. US 2004/0209376 A1, published 29 May 2007).
It is noted that while claim 136 is rejected as discussed above, the claim is also obvious as discussed below.
Regarding claims 136 and 138, the methods of claim 115 and 119 are discussed above in Section 10.
While Indermuhle et al teach gold layers (paragraph 0069), neither Indermuhle et al nor Kretschmer explicitly teach gold or as an inert layer (i.e., claim 138).
	However, Natan et al teach methods using gold as an inert layer (i.e., claim 138; paragraph 0064).  Natan et al also teach sandwich assays, wherein an analyte binds to an antibody, and a second labeled analyte (i.e., this signal entity of claim 136) is added to detect the analyte (paragraph 0061).  Natan et ala also teach the methods have the added advantage of using an inter material that is one of the most durable known (paragraph 0064).  Thus, Natan et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al in view of Kretschmer with the teachings of Natan et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of utilizing one of the most durable inert materials known as explicitly taught by Natan et al (paragraph 0064).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Natan et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known techniques of Natan et al predictably result in reliable inert materials.
18.	Claim 136 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Indermuhle et al (U.S. Patent Application Publication No. US 2004/0142491 A1, published 22 July 2004) and Kretschmer (U.S. Patent Application Publication No. US 2005/0106073 A1, published 19 May 2005) as applied to claim 115 above, and further in view of Weitz et al (U.S. Patent Application Publication No. US 2003/0113816 A1, published 19 June 2003).
It is noted that while claim 136 is rejected as discussed above, the claim is also obvious as discussed below.
Regarding claim 136, the method of claim 115 is discussed above in Section 10.
	Weitz et al teach methods using arrays of pins (paragraph 0059) as well as sandwich assays, wherein an analyte binds to a capture antibody, followed by incubation with a second labeled analyte (i.e., this signal entity of claim 136) and subsequent detection using an ELISA plate reader paragraph 0112), which has the added advantage of yielding a quantitative result (paragraph 0109).  Thus, Weitz et al teach the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method Indermuhle et al in view of Kretschmer with the teachings of Weitz et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of yielding a quantitative result as explicitly taught by Weitz et al (paragraph 0109).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Weitz et al could have been applied to the method of Indermuhle et al in view of Kretschmer with predictable results because the known techniques of Weitz et al predictably result in use of reliable signaling entities.
Response to Arguments
19. 	Applicant's arguments filed 10 May 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Following the Interview Summary, comments on the SEQ ID NOs, a summary of the previously cited prior art, a recitation of amended claim 15, and citation of figures  on pages 8-11 of the Remarks, Applicant argues on pages 11-12 of the Remarks that Indermuhle et al do not clearly disclose inert material or pillars the reduce in cross section with height, as depicted in Figure 2 of the instant specification.
However, as noted in the rejections above, Indermuhle et al explicitly teach that, in order to retain the sample on the sample (i.e., top) surfaces 24(a) and 24(b), the sides surfaces 18(a) and 18(b) of the surface structures (i.e., structure surfaces) are rendered inert via coating with material resistant to analyte binding (paragraph 0066).
In addition, because Indermuhle et al teach:
I	The non-sample surface (i.e., area 23, between the structures) is also resistant to analyte binding, that non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062); and
II.	The non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066); 
the inert material (i.e., analyte resistant material) in the non-binding surfaces (i.e., the side structures 18(a)-(b), which are between the top surface of the base and the defined functionalized areas 24(a)-(b) and the base 26 of Figures 2(b)) is believed to be a coating.  The burden is on Applicant to show that the claimed coating is either different or non-obvious over that of Indermuhle et al. 
Alternatively, it is reiterated that because Indermuhle et al teach the non-sample surfaces 23 have a different coating than the sample surfaces (i.e., the pillars; paragraph 0062), that the non-binding surfaces are resistant to analyte binding, and that resistance to analyte binding is achieved using a coating (paragraph 0066), it would have been obvious to use the coating on the non-binding surfaces to render them inert.
Applicant is again cautioned to avoid merely rely upon counsel’s arguments in Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
With respect to the sample, it is reiterated that Indermuhle et al teach a sample is passed over the microarray and the target; namely, an adaptor having holes is positioned so that the pillars enter the holes, thereby forming a flow chamber having the pillars and the surface of the base contacting the fluid (see Figures 28-29), and wherein fluid contacts the surface of the microarray (including the pillars), and the presence of target molecules (i.e., analytes) in the sample are detected (paragraph 0133-0134).
It is also noted that paragraph 0066 of Indermuhle et al explicitly states that the sample flows into the depression 27 between adjacent structures (i.e., pillars; Figures 2(a)-(b), and that the surfaces are inert via resistance to analyte binding (i.e., rather than being hydrophobic; paragraph 0066). 	
It is also reiterated that another embodiment of Indermuhle et al (i.e., Figure 29) shows that the array surface, including the top an side surfaces of the pillars as well as the base of the array substrate are contacted by fluid when the array is inserted in the adaptor.  Thus, at least part of the sample is passed over the surface of the microarray to contact the sensory agents on the plurality of surface structures.
Alternatively, is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Indermuhle et al that the sample primarily contacts the top regions of the pillars encompasses the alternate embodiment wherein the sample contacts the sides and base surface, in particular in view of Figure 29, which shows the base of the microarray open to the flow chamber created by the adaptor.
While Indermuhle et al teach the protruding surface structures (i.e., pillars) have any suitable geometry (paragraph 0063), including structures that diminish along an axis orthogonal to the place of the top surface of the base, in the form of the pyramidal structures found in Figure 6(h), Indermuhle et al do not explicitly teach shapes of the embodiments of Figures 2 and 7-10 of the instant specification.  This is found in Kretschmer as discussed above.
It is also reiterated that the courts have found that changes in shape are obvious.  Thus, the claimed shapes are an obvious variant of the structures found in the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
B.	With respect to Applicant’s arguments concerning Kretschmer on page 12 of the Remarks, it is reiterated from the rejections that Kretschmer is merely relied upon for the teaching that convexly curved receiving regions are particularly well suited from immobilizing interaction partners such as oligonucleotides (paragraph 0008). 
In addition, it is reiterated that the courts have found that changes in shape are obvious; thus, the claimed shapes are an obvious variant of the structures found in the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
C.	Applicant argues on pages 12-13 of the Remarks that functionalized tops allegedly allow for more effecting isolation, possible better sensitivity, calculation and selection of size, separation, and density, and altering base and inert materials.
However, the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is also noted that the cited features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
20.	No claim is allowed.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634